Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 14, 2019

                                      No. 04-19-00554-CV

                                      Charles J. MELNIK,
                                           Appellant

                                                 v.

                            Dewayne BALDWIN and Tonia Baldwin,
                                        Appellees

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2018-CV-0012
                           Honorable Bill Squires, Judge Presiding


                                         ORDER

       On October 10, 2019, this court notified the court reporter that the reporter’s record was
late. The court reporter responded to our notice stating that the reporter’s record was not filed
because appellant failed to pay or make arrangements to pay the reporter’s fee for preparing the
record and that appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court by October
24, 2019 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk